Title: Christopher Clark to Thomas Jefferson, 14 October 1812
From: Clark, Christopher,Saunders, William
To: Jefferson, Thomas


          Dear Sir, Mount Prospect. Oct 14th 1812.
          I am about to abandon a profession, which has, for upwards of twenty years, so constantly engaged my attention, as to afford me little or no opportunity to attend to other subjects. I now, though a perfect novice in the art, intend to dedicate the remainder of my days to farming; and, for the purpose, of his acquiring, from observation, some information on the subject, I have sent out my manager, Wm Saunders. He has, for two years, lived at my home plantation; and I have always found him a man of great honesty and integrity, and one who possesses a good understanding. He will, most probably, in the course of his journey, visit m Montecello, for the purpose of examining Mr Randolph’s farm. I have taken the liberty of directing him to call you also, and to ask the favour of taking a survey of your plantation, Mills, and any other useful machinery under your controul.
          As, the last time I had the pleasure of seeing you, you expressed to me, a determination to y turn your attention to farming, I suppose your judgement on that p subject has become pretty well matured; and any information which you may think proper to give Mr Saunders, will by him, as well as by myself, be received with great satisfaction.
          Have you any of the Shepherds’ dogs? and if you have, can you spare a pair? I am anxious to procure some, as I am taking some great pains with my sheep.
          I am, with respect and esteem, Yours, &cChristopher Clark
        